UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA

JOSEPHINE S. LOVOI, pro se                             )
                                                       )
                                                       )
                 Plaintiff,                            )
                                                       )
               v.                                      )   Civil Action No. 09-778 (RJL)
                                                       )
                                                       )
U.S. DEPARTMENT OF JUSTICE                             )
                                                       )
                                                       )
                 Defendant.                            )




                                              ORDER

          For the reasons set forth in the Memorandum Opinion entered this date, it is, this

 I~y of January, 2010, hereby
          ORDERED that defendant's Motion to Dismiss [# 9] is GRANTED, and it is

further

          ORDERED that the case is DISMISSED. All pending motions remaining on the

docket [# 11, 13, 16] are DENIED as moot.

          This is a final appealable Order.

          SO ORDERED.